COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


PEARLINE M. BARLOW
                                                                MEMORANDUM OPINION *
v.     Record No. 2418-07-1                                         PER CURIAM
                                                                  FEBRUARY 12, 2008
FARM FRESH SUPERMARKET #44205
 AND SUPERVALU, INC.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Leon R. Sarfan; Sarfan & Nachman, L.L.C., on brief), for appellant.

                 (Steven H. Theisen; Midkiff, Muncie & Ross, on brief), for
                 appellees.


       Pearline M. Barlow appeals a decision of the Workers’ Compensation Commission

finding that she failed to prove she sustained an injury by accident arising out of her employment

on February 7, 2006. We have reviewed the record and the commission’s opinion and find that

this appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in

its final opinion. See Barlow v. Farm Fresh Supermarket #44205, VWC File No. 227-37-29

(Sept. 4, 2007). We dispense with oral argument and summarily affirm because the facts and

legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.